DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because figs. 1, 2, 3A, 3B, and 3C contain photographs. The photographs include light and dark spots making the details of the invention difficult to ascertain. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent application. Drawings should be used when the subject matter of the application admits of illustration by a drawing. See MPEP 37 C.F.R. 1.84(b).  
Furthermore, the drawings are objected to because in fig. 4, the outlines of the drawings are being dotted or are grayed out (see structure surrounding 62 and 61, such as 1G, 1D, 21, 2). Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined and any text shown in a figure must be made legible. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See MPEP 608.02. The outlines in figs. 5-7 are objected to for the same reason. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprising” in line 1, “comprises” in line 2 of abstract.  Correction is required.  See MPEP § 608.01(b). Suggest amending to --including-- and --includes--, respectively. 

Claim Objections
Claims 1-3, 7 and 9 are objected to because of the following informalities:  
In claim 1, line 6, the term “the neck” is suggested to be changed to --a neck-- in order to clarify the claim. 
In claim 1, line 15, the term “the head” is suggested to be changed to --a head-- in order to clarify the claim. 
In claim 2, line 2, the term “a aperture” is suggested to be changed to --an aperture-- in order to fix typographical error. 
In claim 2, line 4, the term “membrane surrounds in a substantially airtight manner the neck of the user” is suggested to be changed to --membrane is configured to surround in a substantially airtight manner the neck of the user-- in order to further clarify the claim and avoid positively claiming the human body. 
In claim 3, line 2, the term “the area…the area” is suggested to be changed to --an area…an area-- in order to clarify the claim. 
In claim 7, line 2, the term “a stationary ring a movable ring” is suggested to be changed to --a stationary ring, a movable ring-- in order to clarify the claim.
In claim 7, lines 4-5, the term “attached to the stationary ring wherein” is suggested to be changed to --attached to the stationary ring therein-- in order to clarify the claim. 

In claim 9, line 3, the term “a opened” is suggested to be changed to --an opened-- in order to fix typographical error. 
In Claim 10, line 3, the term “a unlocking” is suggested to be changed to --an unlocking-- in order to fix typographical error. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “aperture control device to change the central orifice of the deformable membrane from a large aperture state to a small aperture state” (claim 2, lines 2-3) and “a manual adjustment complementary device” (claim 6, line 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “for an aircraft, a pilot or first officer of the aircraft forming a user” (lines 1-2) is unclear if the term “for” is being applied to the term “a pilot or first officer of the aircraft forming a user”, this makes it unclear if the applicant is trying to positively claim the pilot or first officer. 
Regarding claim 1, the limitation “and no element is worn on the face” (line 16) is unclear because the term “the face” lacks proper antecedent basis, further, it is unclear 
Regarding claim 3, the limitation “preferably at least 5, and preferably about 6” (line 3) is unclear as to how to define the limitation, the terms “preferably” and “more preferably” are indefinite, since it is not clear if the applicant is trying to claim the limitations after the term “preferably” or before the term “preferably”. 
Regarding claim 9, the limitation “in practice a opened cross section of at least 300             
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
        , preferably an opened cross section of at least 400             
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
        , and more preferably an opened cross section of at least 500            
                 
                
                    
                        c
                        m
                    
                    
                        2
                    
                
            
        .” (lines 3-5) is unclear as to what is meant by “in practice”, since the term “practice” is indefinite because the term “practice” can imply that the structure following the term is not as designed or made, and is only being used as a practice or trial. Furthermore, the terms “preferably” and “more preferably” are indefinite, since it is not clear if the applicant is trying to claim the limitations after the term “preferably” or before the term “preferably”. 
Regarding claim 10, the limitation “actuator/pushbutton” (line 3) is unclear as to how to determine the limitation and the “/”, is the applicant trying to claim actuator or pushbutton? Or actuator and pushbutton?

Regarding claim 12, the limitation “the system” (line 1) lacks proper antecedent basis. 
Regarding claim 14, the limitation “one or more injectors…said injectors” (lines 2-3) is unclear if the applicant intends on claiming “one or more injectors” or a plurality of injectors (“said injectors”), if the applicant intends on claiming one or more injectors, suggest to amend the limitation to --one or more injectors…said one or more injectors--. For examination purpose, the limitation is interpreted as -- one or more injectors…said one or more injectors--. 
Regarding claim 15, the limitation “one or more gas conduits…the gas conduits” (lines 2-4) is unclear if the applicant intends on claiming “one or more gas conduits” or a plurality of conduits (the gas conduits), if the applicant intends on claiming one or more gas conduits, suggest to amend the limitation to --one or more gas conduits…the one or more gas conduits--. For examination purpose, the limitation is interpreted as -- one or more gas conduits…the one or more gas conduits--. 
Regarding claim 17, the limitation “the avionics system” (line 3) lacks proper antecedent basis. Furthermore, it is unclear as to what the structural relationship between the avionics system and the respiratory equipment is. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobelle (3,438,060).
	Regarding claim 1, Lobelle discloses a respiratory equipment (entire device in fig. 1 plus oxygen source, see col 2, lines 1-42) for an aircraft (see col 1, lines 14-25), wherein a user of the respiratory equipment can be a pilot or a first officer, the respiratory equipment comprising: a shoulder support (see the suit worn in fig. 1, and col 1, lines 66-68, the suit is the shoulder support), a base frame (1, 21 and 19) with a deformable membrane (19, see figs. 1) which comprises a central orifice with an adaptive size, configured to selectively surround in a substantially airtight manner the neck of the user (see Col 2, lines 30-42, the tubes 19 are inflated which means the tube would be adaptive in size), the base frame being mounted on the shoulder support (see fig. 1, as shown, the base frame is mounted on the pressure suit (shoulder support)), a rigid visor (3, fig 1 with reference to figs. 2-3, Col 2, lines 4-13) movably mounted on the base frame, between a retracted position and a use position wherein the rigid contacts in an airtight manner the base frame (visor 3 is indirectly mounted on the base frame, since the base frame 21/19 is supporting everything above it, Lobelle discloses that visor 3 pivoted on side arms at 24, since visor 3 is mounted on 21/19 as shown in fig. 1 and is pivotable, therefore, the visor is movably mounted on the base frame, furthermore, the visor would protect the over pressurization and allows to be pivoted, it 
	Regarding claim 2, Lobelle discloses that there is an aperture control device (21 and associated oxygen system for inflating and deflating structure of 19 forming the 
Regarding claim 3, Lobelle discloses that the central orifice of the membrane (19) is, in a large aperture state (deflates state), large enough to let a human head to pass therethrough (see fig. 1), and comprises a cross section area and discloses a small aperture state (inflated state shown in fig. 1), which would give a surfacic ratio of L/S of a particular value, but fails to disclose that the L/S is at least 4. However, the feature of choosing a surfacic ratio of L/S of at least 4 is considered as an obvious design choice so as to accommodate a user’s head and neck, since different size head and neck are well known within the art. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the large aperture state of Lobelle to have a surfacic ratio of L/S of at least 4, for the purpose of finding a suitable dimension for a particular user’s head and neck, and would be obvious since throughout the disclosure of Lobelle, Lobelle made it clear that the intent is to have the head slipped through opening and constrict the opening to create an airtight seal at the user neck (see fig. 1 and Col 2, lines 20-42, furthermore, Lobelle discloses that the helmet is pressurized and is fluid tight in Col 1, lines 28-56, which would be substantially air tight, see Col 3, lines 35-42), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).

	Regarding claim 12, Lobelle discloses that the arches of the extendible canopy (23 and portion 1 where 23 is attached to) are arranged so they are encompassed in one another when the extendible canopy is fully retracted (see 23 in fig. 1, as disclosed and mentioned in the rejection to claim 1, 23 is inflatable and is bellows shaped, the arches include the arches of the upper and lower bellows, therefore, when pressed or deflated (retracted state), the top bellow would encompassed in the bottom bellow when 23 is fully retracted, alternatively, the arches can be part of the bellows of 23 and the arch forms by portion of 1 where 23 rest on, therefore, the arches are arranged so they are encompassed in one another when the extendible canopy are fully retracted). 

    PNG
    media_image1.png
    749
    810
    media_image1.png
    Greyscale
	Regarding claim 13, Lobelle discloses that the rigid visor (3) is rotatably mounted on the base frame with an articulation axis Y arranged at a lower auricular area with regard to the user’s head position (see fig. 1 and col 2, lines 4-8, Lobelle discloses that the visor 3 is pivotable, and as shown, the visor is rotatably mounted on the base frame and would have an articulation axis Y, since the visor would pivot up and down, furthermore, if the user was facing down, that articulation axis would be at a lower auricular area, alternatively, the articulation axis Y can be located at 24 area, and 
	Regarding claim 14, Lobelle discloses that there are provided an injector for providing fresh air with oxygen in the closed volume, said injector are arranged in the front area of the base frame (see injectors 7, 6, 4 and associated oxygen source, fig. 1, see col 2, lines 10-18, and as shown, the injector is located in a front area of the base frame 1, 19, 21). 
	Regarding claim 15, Lobelle discloses a rebreathing system (7, 6, 4 and associated oxygen source, fig. 1, col 2, lines 10-18) coupled to the closed volume through one or more gas conduits (7, 6, 4, fig. 1), wherein a gaseous exchange in and out the closed volume is only possible through the gas conduits (Lobelle discloses in Col 1, lines 14-25 that the helmet is pressurized and that the user is breathing through the mask 4, and is silent as to any conduit that allows gas to escape under normal use, therefore, the user would need to exhale through the mask as well, see col 2, lines 4-18, Lobelle discloses that vent 13 is for exhaust of air that do leak through 22, however, this is only in the scenario that gas is leaked through, see col 2, lines 43-52, alternatively, all of the areas prone to leak can be considered as part of the gas conduits). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lobelle (3,438,060) in view Koegel (4,620,538).
Regarding claim 6, Lobell discloses that the aperture control device (21 and associated gas source for controlling 19) but fails to specifically disclose that the aperture control device comprises a manual adjustment complementary device.
However, Koegel discloses an a deformable membrane (14, fig. 4) and aperture control device (12, 30, 36, 64, 66, 56, 50, see fig. 5 with reference to figs. 4 and 6, see col 4, lines 48-68) to change the central orifice of the deformable membrane from a large aperture state to a small aperture state in which the deformable membrane circumvents in a substantially airtight manner the neck of the user (see claim 1 for airtight, see col 4, lines 48-68 for operation, and explanation of the aperture control device in Col 3, lines 11-68 and Col 4, lines 1-35), wherein the aperture control device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the deformable membrane and the aperture control device of Lobelle with the deformable membrane and the aperture control device having a manual adjustment complementary device as taught by Koegel for the purpose to substituting one well-known deformable membrane and aperture control device with another well-known deformable membrane and aperture control device that can be utilized to seal the neck against the helmet, and for the purpose of providing a control device where the user can easily access and manually open and close the neck area (see figs. 5 and 6 and Col 3, lines 61-68 and Col 4, lines 1-47 of Koegel). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lobelle (3,438,060) in view Gray (3,044,464).
Regarding claim 8, Lobelle discloses that the deformable membrane (19) comprises a material that is inflatable, but fails to disclose that the deformable membrane comprises an elastomeric polymer. 
However, Gray teaches a deformable membrane (31, fig. 1) comprises an elastomeric polymer, with a large elastic extension coefficient (Col 3, lines 6-18, Gray discloses an elastic material rubber, rubber is an elastomeric polymer and is elastic therefore, relatively, has a large elastic extension coefficient). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable membrane of . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lobelle (3,438,060) in view of Drews (5,625,902).
Regarding claim 9, Lobelle discloses that the central orifice (see orifice for sealing against the user neck, see fig. 1) of the membrane (19) is, in a large aperture state (when 19 is deflated), large enough to let a human head to pass therethrough (see fig. 1), and comprises a cross section area, but fails to specifically disclose that the human is an adult and that the opened cross section area is at least 300 cm^2.
However, Drews teaches a hood having stretchability for accommodating different user head size, that has a cross sectional area of at least 300 cm^2 (see dimension 10 in fig. 1 and Col 3, lines 1-5, average head width is 287 mm which equates to having an area of at least 300 cm^2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the large aperture state of Lobelle to have a cross section area of at least 300 cm^2 as taught by Drews in order to be able to accommodate different user head sizes. 
Since the modified Lobelle discloses a head size of at least 300 cm^, that is considered as an adult size in the same manner as the applicant.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lobelle (3,438,060).

However, the feature of choosing to have a cross sectional area of at least 300 cm^2 is considered as an obvious design choice so as to accommodate an adult user, different head size are known within the art. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the large aperture state of Lobelle to have at least 300 cm^2, for the purpose of finding a suitable dimension for a particular user, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lobelle (3,438,060) in view of Lobelle (3,128,469).
Regarding claim 10, Lobelle discloses a rigid visor (3) that can open and close (see col 2, lines 4-8) and further reference that the visor operates in the manner described in US patent No. 3,128,469, but fails to specifically disclose that there is a locking system for holding the rigid visor in at least one position, and an unlocking actuator, wherein the locking system provides locking of the rigid visor both in the retracted positon and in the use position. 
However, Lobelle (‘469) teaches a rigid visor (7, fig. 1), and there is a locking system (locking system shown in fig. 2) for holding the rigid visor in at least one position 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visor of Lobelle (‘060) to have the locking system as taught by Lobelle (‘469) for the purpose of providing safety and convenience to the user by allowing the visor to securely stay in the opened position and the closed position.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lobelle (3,438,060) in view of Grove (6,826,783).
Regarding claim 16, Lobelle fails to disclose a microphone and one or two loudspeakers.
However, Grove teaches a microphone and a loudspeaker (see col 4, lines 1-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lobelle to have the . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lobelle (3,438,060) in view of Grove (6,826,783) as applied to claim 16 above, and further in view of Namm (2019/0070439) and Grove (6,826,783).
Regarding claim 17, the modified Lobelle discloses a microphone and a loudspeaker, but fails to disclose a position sensor configured to detect the visor is in the use position, and therefore, the avionics system automatically switches channel to the microphone and loudspeakers provided in the respiratory equipment. 
However, Namm teaches the activation of a speaker and a microphone in response to sensing that a base frame (frame of hood) is in the deployed state via a position sensor, and a system for switching audio channel to the microphone and the speaker utilizing signal from the position sensor (see position sensor 107, see paragraphs 0018, 0020, 0024 and 0040).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Lobelle to have the position sensor being utilized to switches audio channel to the microphone and loudspeakers as taught by Namm for the purpose of providing an automatic activation system of the microphone and speakers, thereby, simplifying the operation and would provide convenience to the user. 
The modified Lobelle discloses that a position sensor configured to detect when then base frame is in a use position (deployed state) and therefore, the avionics system (microphone, speaker of Grove and position sensor of Namm) automatically switches 
However, Grove teaches a rigid visor (17, fig. 1), a position sensor configured to detect the rigid visor is in the use position (col 3, lines 20-30, Grove discloses that the closing of the visor would activate a blower to move air). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position sensor configured to detect the base frame is in the use position of the modified Lobelle to sense the deployed state of the modified Lobelle by using the position sensor that is configured to detect the rigid visor is in the use position as taught by Grove the purpose of providing an alternative means of detecting when the user is ready to be in the use position. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of Co-pending US Patent Application No. 16/426,133 in view of Lobelle (3,438,060). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claim 12 (i.e., the instant claim 1 does not include the 
With respect to the additional features recited in claim 1, co-pending claim 5 fail to recite the inclusion of a shoulder support and that the rigid visor is in the closed/use position and the deformable membrane surrounds in substantially airtight manner the neck of the user, a substantially closed volume is provided, the closed volume being delimited by the deformable membrane, the base frame, the extendible canopy and the rigid visor, whereby the head of the user has no contact with the rigid visor and no element is worn on the face. 
Lobelle discloses a respiratory equipment (entire device in fig. 1 plus oxygen source, see col 2, lines 1-42) for an aircraft (see col 1, lines 14-25), wherein a user of the respiratory equipment can be a pilot or a first officer, the respiratory equipment comprising: a shoulder support (see the suit worn in fig. 1, and col 1, lines 66-68, the suit is the shoulder support), a base frame (1, 21 and 19) with a deformable membrane (19, see figs. 1) which comprises a central orifice with an adaptive size, configured to selectively surround in a substantially airtight manner the neck of the user (see Col 2, lines 30-42, the tubes 19 are inflated which means the tube would be adaptive in size), the base frame being mounted on the shoulder support (see fig. 1, as shown, the base frame is mounted on the pressure suit (shoulder support)), a rigid visor (3, fig 1 with reference to figs. 2-3, Col 2, lines 4-13) movably mounted on the base frame, between a retracted position and a use position wherein the rigid contacts in an airtight manner the 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory equipment of the instant claim 1 to have a shoulder support and that the rigid visor is in the closed/use position and the deformable membrane surrounds in substantially airtight manner the neck of the user, a substantially closed volume is provided, the closed volume being delimited by the deformable membrane, the base frame, the extendible canopy and the rigid visor, whereby the head of the user has no contact with the rigid visor and no element is worn on the face as taught by Lobelle for the purpose of providing extra protection to the user by providing the shoulder support (pressure suit), and to provide a sealed pressurized environment that can be utilized within an aircraft.   
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claims 4-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of Co-pending US Patent Application No. 16/426,133 in view of Lobelle (3,438,060). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claims 4-5 are a broader version of the co-pending claim 13 (i.e., the instant claims 4-5 do not include a hood as in the co-pending claim 13). In the instant claims 4-5, the apparatus is included 
With respect to the additional features recited in claims 4-5, co-pending claim 13 fail to recite the inclusion of a shoulder support, an extendible canopy with one or more arches and a flexible wall, coupled in an airtight manner to an upper border of the rigid visor and that the rigid visor is in the closed/use position and the deformable membrane surrounds in substantially airtight manner the neck of the user, a substantially closed volume is provided, the closed volume being delimited by the deformable membrane, the base frame, the extendible canopy and the rigid visor, whereby the head of the user has no contact with the rigid visor and no element is worn on the face. 
Lobelle discloses a respiratory equipment (entire device in fig. 1 plus oxygen source, see col 2, lines 1-42) for an aircraft (see col 1, lines 14-25), wherein a user of the respiratory equipment can be a pilot or a first officer, the respiratory equipment comprising: a shoulder support (see the suit worn in fig. 1, and col 1, lines 66-68, the suit is the shoulder support), a base frame (1, 21 and 19) with a deformable membrane (19, see figs. 1) which comprises a central orifice with an adaptive size, configured to selectively surround in a substantially airtight manner the neck of the user (see Col 2, lines 30-42, the tubes 19 are inflated which means the tube would be adaptive in size), the base frame being mounted on the shoulder support (see fig. 1, as shown, the base frame is mounted on the pressure suit (shoulder support)), a rigid visor (3, fig 1 with reference to figs. 2-3, Col 2, lines 4-13) movably mounted on the base frame, between a retracted position and a use position wherein the rigid contacts in an airtight manner the 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory equipment of the instant claims 4-5 to have a shoulder support, an extendible canopy with one or more arches and a flexible wall, coupled in an airtight manner to an upper border of the rigid visor and that the rigid visor is in the closed/use position and the deformable membrane surrounds in substantially airtight manner the neck of the user, a substantially closed volume is provided, the closed volume being delimited by the deformable membrane, the base frame, the extendible canopy and the rigid visor, whereby the head of the user has no contact with the rigid visor and no element is worn on the face as taught by Lobelle for the purpose of providing extra protection to the user by providing the shoulder support (pressure suit), to provide a visor is movable, and to provide a sealed pressurized environment that can be utilized within an aircraft.   
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of Co-pending US Patent Application No. 16/426,133 in view of Lobelle (3,438,060). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claim are minor and obvious from each other. For example, the instant claim 7 is a 
With respect to the additional features recited in claim 7, co-pending claim 5 fail to recite the inclusion of a shoulder support and that the rigid visor is in the closed/use position and the deformable membrane surrounds in substantially airtight manner the neck of the user, a substantially closed volume is provided, the closed volume being delimited by the deformable membrane, the base frame, the extendible canopy and the rigid visor, whereby the head of the user has no contact with the rigid visor and no element is worn on the face. 
Lobelle discloses a respiratory equipment (entire device in fig. 1 plus oxygen source, see col 2, lines 1-42) for an aircraft (see col 1, lines 14-25), wherein a user of the respiratory equipment can be a pilot or a first officer, the respiratory equipment comprising: a shoulder support (see the suit worn in fig. 1, and col 1, lines 66-68, the suit is the shoulder support), a base frame (1, 21 and 19) with a deformable membrane (19, see figs. 1) which comprises a central orifice with an adaptive size, configured to selectively surround in a substantially airtight manner the neck of the user (see Col 2, lines 30-42, the tubes 19 are inflated which means the tube would be adaptive in size), the base frame being mounted on the shoulder support (see fig. 1, as shown, the base frame is mounted on the pressure suit (shoulder support)), a rigid visor (3, fig 1 with reference to figs. 2-3, Col 2, lines 4-13) movably mounted on the base frame, between a 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory equipment of the instant claim 7 to have a shoulder support and that the rigid visor is in the closed/use position and the deformable membrane surrounds in substantially airtight manner the neck of the user, a substantially closed volume is provided, the closed volume being delimited by the deformable membrane, the base frame, the extendible canopy and the rigid visor, whereby the head of the user has no contact with the rigid visor and no element is worn on the face as taught by Lobelle for the purpose of providing extra protection to the user by providing the shoulder support (pressure suit), and to provide a sealed pressurized environment that can be utilized within an aircraft.   
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Allowable Subject Matter
Claims 4-5 and 7 would be allowable if rewritten to overcome the rejections under double patenting set forth in this Office action or file a terminal disclaimer and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Koegel (4,620,538) and Lobelle  do not specifically disclose the claimed apparatus as presented in the claims 4-5 and 7. 
Koegel discloses a protection equipment (10, fig. 1) comprising: a base member (12, fig. 5) with a deformable membrane (14, see figs. 4-6) which comprises a central orifice with an adaptive size, configured to selectively circumvent in a substantially airtight manner the neck of the user (see apertures 78 and 76 in figs. 4 and 6 with reference to fig. 1, Col 4, lines 1-47), a hood (16, fig. 1) coupled in a substantially airtight manner to the base member (see fig. 1, see claim 1, claim 1 discloses airtight seal), whereby a substantially closed volume is provided (see fig. 1 and claim 1), the closed volume being delimited by the deformable membrane, the base member, the neck and the hood (see fig. 1). Koegel discloses that there is provided an aperture control device (36, 64, 66, 56, 50, see fig. 5 with reference to figs. 4 and 6, see col 4, lines 48-68) to change the central orifice of the deformable membrane from a large aperture state to a small aperture state in which the deformable membrane circumvents in a substantially airtight manner the neck of the user (see claim 1 for airtight, see col 4, lines 48-68 for operation, and explanation of the aperture control device in Col 3, lines 11-68 and Col 4, lines 1-35).
Lobelle discloses a respiratory equipment (entire device in fig. 1 plus oxygen source, see col 2, lines 1-42) for an aircraft (see col 1, lines 14-25), wherein a user of the respiratory equipment can be a pilot or a first officer, the respiratory equipment comprising: a shoulder support (see the suit worn in fig. 1, and col 1, lines 66-68, the suit is the shoulder support), a base frame (1, 21 and 19) with a deformable membrane (19, see figs. 1) which comprises a central orifice with an adaptive size, configured to 
However, both Koegel and Lobelle fail to disclose that the aperture control device comprises a stationary ring, a movable ring and extensible cords, wherein the deformable membrane is formed as a sleeve, wherein a first border and a second border of the deformable membrane being attached to the stationary member/ring, for each cord, a first end is attached to the stationary ring and a second end is attached to the movable ring, or that aperture control device is driven in dependence with the movement of the ridged visor. Therefore, to modify Koegel and Lobelle to achieve at the claimed invention would be based upon improper hindsight. 
Therefore, claims 4-5 and 7 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makris (2007/0000031) is cited to show a visor that can be locked in different positions.
Osborne (2007/0277819) to show an oxygen mask having a microphone. 
James (5,283,914) is cited to show a helmet having a visor position switch. 
Murphy (5,577,495) is cited to show a helmet having a visor position switch. 
Frund (2003/0200966) is cited to show a protective hood having a neck collar. 
Ritchie (2015/0290480) is cited to show a neck seal for a gas treatment hood. 
Jurrius (5,133,344) is cited to show an inflatable protective hood having a neck collar. 
Fujinuma (4,677,976) is cited to show an emergency hood having a neck seal. 
Henneman (4,186,735) is cited to show a hood having a neck seal. 
Correale (3,221,339) is cited to show a neck sleeve for connecting a helmet to a life vest having a cord. 
Cox (6,854,459) is cited to show a head enclosing hood having a neck seal. 
Lobelle (3,239,843) is cited to show a helmet having a neck portion, a base frame, and a visor. 
Beall (2,335,474) is cited to show a hood having a neck seal. 
Bader (456,687) is cited to show a hood having a neck seal having a cord.
Moran (518,822) is cited to show a hood comprising a neck seal having a cord.  
Stern (1,184,785) is cited to show a hood having a neck seal having a cord. 

Goodrich (3,058,463) is cited to show a neck seal having a cord. 
Moretti (4,619,254) is cited to show a hood having a neck seal having a band. 
Borsari (2009/0235928) is cited to show a hood having a neck band. 
Navalesi (2011/0226240) is cited to show a hood having a neck seal that is inflatable. 
Brockway (4,484,575) is cited to show a hood having a neck seal. 
Willson (1,928,238) is cited to show a hood having a neck band.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the .

/TU A VO/Primary Examiner, Art Unit 3785